DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
Response to Amendment
	The amendment filed 4/28/2022 is entered and fully considered.
Response to Arguments
	Applicant argues the GABEN reference does not teach the claimed materials used in the protective coating. The examiner notes that the amendment incorporates specific materials into independent form while removing materials taught in GABEN (e.g. alumina and silica). In view of the amendment the examiner agrees that the GABEN reference does not teach the claimed protective materials and the rejections are removed. Similarly, applicant points out that DUDNEY does not teach the claimed protective layer materials. However, a new reference is applied to teach the use of different materials used in protective layers. Specifically, YUSHIN et al. (US 2020/0006805) teaches a protective coating for an anode active material abstract. The anode material can be silicon-based [0024]. The protective material can be deposited by a vapor deposition processes such as ALD can includes metals that form protective oxides such as titanium [0053] in addition to ceramic coating materials such as zinc oxide or aluminum oxyfluoride [0061].
	Applicant also argues that the GABEN reference is directed to applying protective coatings before the anode is charge with lithium. The examiner agrees that the GABEN reference teaches deposition of a protective coating before precharging of the anode [0088]. However a new reference is applied to teach pre-lithiating before deposition of a protective layer. Specifically, ISHIKAWA et al. (US 2020/0189874) teaches a method of pre-lithiation and passivation in fig. 4 and [0072]. Step 430 is a lithiation step [0075] while the step 460 is formation of a passivation (protection) layer [0078]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the two step lithiation and passivation process of ISHIKAWA as an equivalent method of providing a pre-lithiated anode with a protective (passivation) layer ready for further cell assembly.
Examiner’s Note
	The new claim 23 requires that the “silicon-based negative electrode precursor material” consists of tin. It is confusing that a negative electrode precursor material that contains no silicon is a silicon-based negative electrode precursor material.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7, 8, 10, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over YUSHIN et al. (US 2020/0006805) in view of ISHIKAWA et al. (US 2020/0189874).
Regarding claims 1,
YUSHIN teaches a protective coating for an anode active material abstract. The anode material can be silicon-based [0024]. The protective material can be deposited by a vapor deposition processes such as ALD can includes metals that form protective oxides such as titanium [0053] in addition to ceramic coating materials such as zinc oxide or aluminum oxyfluoride [0061]. The ALD process occurs in a first reaction chamber. YUSHIN further notes that lithiation can be performed before or after cell assembly [0076]. The anode material before charging with lithium is considered to be a precursor material (a precursor for lithiation). 
YUSHIN teaches lithiation occurs before cell assembly but does not teach lithiation before formation of the protective layer. However, teaches a method of pre-lithiation and passivation in fig. 4 and [0072]. Step 430 is a lithiation step [0075] while the step 460 is formation of a passivation (protection) layer [0078]. The passivation chamber can be ALD or other vapor deposition methods [0049] and [0078], and the lithiation is done by vaporizing lithium (thermal evaporation) [0030], [0062] and [0075]. The different layers are formed in sequential deposition chambers as shown in fig. 2. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the two step lithiation and passivation process of ISHIKAWA as an equivalent method of providing a pre-lithiated anode with a protective (passivation) layer ready for further cell assembly.
Regarding claim 7,
	ISHIKAWA shows a vacuum chamber 224 that defines the processing volume of a plurality of (first and second) deposition chambers as shown in Fig. 2, [0054].
Regarding claim 8,
	ISHIKAWA teaches the passivation film can have a thickness of 1 to 2,000nm [0050] which overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 10,
	The sequential deposition in ISHIKAWA can be performed continuously in a reel-to-reel system abstract.
Regarding claim 23,
	YUSHIN teaches the anode material can be silicon [0027] and also teaches silicon alloys that include Sn [0029] (Ge and Pb can be zero).
Regarding claim 24, 25, and 26,
	YUSHIN teaches the anode structure generally [0058] which includes active material, carbon and binder but does not expressly teach the use of particulate material. However, ISHIKAWA teaches when forming the electrode structure the material can be in the form of powders (electroactive particles) mixed into a slurry with a binder agent and applied to a current collector (substrate) and dried [0044]. The resulting dried structure (preform) is powder dispersed in a binder (polymer matrix). At the time of filing the invention it would have been prima facie obvious to form the electrode precursor according to ISHIKAWA as a simple substitution of anodes that are further treated with lithiation and protection steps.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over YUSHIN et al. (US 2020/0006805) in view of ISHIKAWA et al. (US 2020/0189874) further in view of KITAGAWA et al. (US 2014/0322613).
Regarding claim 4,
	The examiner notes that the lithium containing layer is the anode that is prelithiated. The references do not expressly teach the thickness of the lithiated anode. However, when making batteries the design is a compromise between high capacity and high output characteristics. Thicker electrodes can hold more lithium which offers higher capacity for the battery. However, increased thickness also increases internal resistance of the battery and lowers output characters. The thickness of the anode is therefore an engineering design choice based upon the desired specifications of the battery. KITAGAWA abstract briefly states the electrode thickness changes internal resistance and total capacitance inversely. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to change the thickness of the electrodes in YUSHIN to obtain the highest capacity with the highest acceptable internal resistance.
Claims 6, 11, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over YUSHIN et al. (US 2020/0006805) in view of ISHIKAWA et al. (US 2020/0189874) further in view of SERSHEN et al. (US 2012/0141676).
Regarding claim 6, 
	The references teach deposition by ALD but do not teach a first reaction chamber with a plurality of deposition regions. However, SERSHEN teaches an ALD coating system in which precursors are provided to a plurality of regions using a manifold [0007] and shown in Fig. 3. By using the continuous system of SERSHEN the precursor gases for ALD never mix on any apparatus parts which prevents extraneous deposition that causes degradation and failure of the apparatus [0008]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the multiple deposition zone ALD technique of SERSHEN to prevent degradation and failure of the ALD apparatus.
Regarding claims 11, 13, and 17
YUSHIN teaches a protective coating for an anode active material abstract. The anode material can be silicon-based [0024]. The protective material can be deposited by a vapor deposition processes such as ALD can includes metals that form protective oxides such as titanium [0053] in addition to ceramic coating materials such as zinc oxide or aluminum oxyfluoride [0061]. The ALD process occurs in a first reaction chamber. YUSHIN further notes that lithiation can be performed before or after cell assembly [0076]. The anode material before charging with lithium is considered to be a precursor material (a precursor for lithiation). 
YUSHIN teaches lithiation occurs before cell assembly but does not teach lithiation before formation of the protective layer. However, ISHIKAWA teaches a method of pre-lithiation and passivation in fig. 4 and [0072]. Step 430 is a lithiation step [0075] while the step 460 is formation of a passivation (protection) layer [0078]. The passivation chamber can be ALD or other vapor deposition methods [0049] and [0078], and the lithiation is done by vaporizing lithium (thermal evaporation) [0030], [0062] and [0075]. The different layers are formed in sequential deposition chambers as shown in fig. 2. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the two step lithiation and passivation process of ISHIKAWA as an equivalent method of providing a pre-lithiated anode with a protective (passivation) layer ready for further cell assembly.
The references teach deposition by ALD but do not teach a first reaction chamber with a plurality of deposition regions. However, SERSHEN teaches an ALD coating system in which precursors are provided to a plurality of regions using a manifold [0007] and shown in Fig. 3. By using the continuous system of SERSHEN the precursor gases for ALD never mix on any apparatus parts which prevents extraneous deposition that causes degradation and failure of the apparatus [0008]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the multiple deposition zone ALD technique of SERSHEN to prevent degradation and failure of the ALD apparatus.
Regarding claim 18,
	ISHIKAWA shows a vacuum chamber 224 that defines the processing volume of a plurality of (first and second) deposition chambers as shown in Fig. 2, [0054].
Regarding claim 19,
	ISHIKAWA teaches the passivation film can have a thickness of 1 to 2,000nm [0050] which overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 20,
	The sequential deposition in ISHIKAWA can be performed continuously in a reel-to-reel system abstract.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over YUSHIN et al. (US 2020/0006805) in view of ISHIKAWA et al. (US 2020/0189874) further in view of XIAO et al. (US 2015/0180023).
Regarding claim 27,
	The references teach forming a protective/passivating layer by ALD but do not teach pretreatement of the surface with plasma. However, when forming metal oxides by ALD, XIAO teaches pretreatment with oxygen or peroxide plasma to form hydroxyl groups suitable for deposition [0065]. The subsequent deposition can be metal oxides other than alumina [0072]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to pretreat the anode with oxygen or peroxide plasma to improve subsequent ALD deposition. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712